Hill,, C. J., and McCulloch, J., dissent from the view that the testimony is sufficient to support the allowance as expressed in the opinion. Hilt, C. J., concurs in the judgment for the reason that in his opinion the proof shows a common-law marriage, which is good in this State. I am of that opinion for the following reasons: The proof is ample to show a common-law marriage under the rule announced by this court in Jones v. Jones, 28 Ark. 19. The parties, who were eligible, according to the evidence for appellee consented to enter into the marital relation, and in addition the ceremony was solemnized by one duly authorized. After this the married state was publicly assumed by them, the parties appearing “before the world” as husband and wife. In Jones v. Jones, supra, this court said: “It is generally considered, in the absence of any positive statute declaring that all marriages, not celebrated in the prescribed manner, shall be absolutely void, or that none but certain magistrates or ministers shall solemnize a marriage, any marriage regularly made according to the common law, without observing the statute regulations, would still be a valid marriage.” While this doctrine was announced before - many of the statutory regulations safeguarding marriage, as found in chapter 106 of Kirby’s Digest, were enacted, it is still the rule-, for there is no provision in the law that the failure of the parties and others having certain duties to perform under the statute to comply with those duties will render the marriage void. A marriage good at the common law is good under pur statutes, for there is nothing in them prohibiting such marriages or declaring them void, or prescribing that a failure to comply with the provisions of the statutes upon marriages shall render the marriage contra'ct void. Punishment is meted out to those who fail to observe the salutary statutory regulations concerning marriage in some other way than by annulling the contract of marriage, where it is entered upon by parties duly qualified, and in a manner authorized at the common law. In addition to authorities cited in Jones v. Jones, supra, upon this subject, see Rodgers on Dom. Rel. § 89; Bishop on Marriage, Divorce and Sep. § 423; Meister v. Moore, 96 U. S. 76. The decree ordering temporary alimony and attorney’s fees is affirmed.